IN from a judgment of the County Court of Ulster County (Czajka, J.), rendered October 25, 2002, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant and her paramour were charged in a nine-count indictment with numerous drug-related crimes after the police recovered approximately seven ounces of cocaine and miscellaneous drug paraphernalia from the apartment that defendant shared with her infant daughter. Defendant later maintained that the drugs belonged to her and admitted that she was making and selling crack from her apartment. She testified at the trial of her paramour that he was not involved in her drug selling operation. Defendant pleaded guilty to criminal possession of a controlled substance in the second degree in full satisfaction of the indictment. No sentencing promise was made as part of the plea, although County Court informed defendant that she could receive anywhere from three years to life in prison. Defendant was ultimately sentenced to five years to life in prison and she now appeals.
We affirm. Upon reviewing the record, we find that defendant has failed to demonstrate the existence of extraordinary circumstances or an abuse of discretion that would warrant reducing the sentence in the interest of justice. Defendant possessed a significant quantity of drugs, operated a well-organized distribution network from her home and, in doing so, exposed her child to a potential danger. In view of this, we find no reason to disturb the sentence (see People v Rosa-Oyola, 301 AD2d 750 [2003], lv denied 99 NY2d 658 [2003]; People v Roberts, 301 AD2d 756, 757 [2003]).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.